SLIP OP- 08-13

UNITED STATES|COURT OF INTERNATIONAL TRADE

PS CHEZ S]DNEY, L.L.C.,
Plaintiff,
v.

UNITED STATES H_~ITERNATIONAL
TRADE COMMIS SION, and '

UNI’I`ED STATES CUSTOMS :
SERVICE, : Before: WALLACH, Judge
Court No.: 02-00635
Defendants, `
and
CRAWFISH PROCESSORS
ALLIANCE, et al.,

Defendant-Iiitervenors.

JUDGMENT ()RD~ER

Upon consideration of the United States international Trade Commission’s determination

upon remand of Piaintiff’ s eligibility for Byrd Amendment distributions of November, 2'7, 2007
("Comrnission’s Remand Detennination”), filed pursuant to this court’s decision and Order in §§
Chez Sidnev, L.L.C. v. United States, 502 F. Supp. 2d 1318 (CIT 2007); the court having
reviewed the Cornrnission’s Rernand Deterrnination and all pleadings and papers on tile herein,
and good cause appearing therefor, it is hereby

ORDERED that the Commission’s Remand Determination is in accordance with this
court’s decision and Order of July 26, 2007; and it is further

ORDERED that the Cornnnjssion’s Rernand Detennination is SUSTAINED. '

Dated: Ianua:ry 24, 2008~ f
NeW York, New York ,,S/ Evan j wallach

Iudge